Citation Nr: 0828200	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine, 
claimed as a skeletal injury, to include as secondary to 
service-connected residuals of a through and through gunshot 
wound (entering the lower back and exiting the base of the 
neck).

2.  Entitlement to service connection for a thoracic spine 
disability, claimed as an upper back skeletal injury, to 
include as secondary to service-connected residuals of a 
through and through gunshot wound (entering the lower back 
and exiting the base of the neck).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for cervical spine and thoracic spine 
disabilities, to include as secondary to service-connected 
residuals of a through and through gunshot wound (entering 
the lower back and exiting the base of the neck).

In July 2008, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
A copy of the transcript of that hearing is of record.

In July 2008 written statements as well as his July 2008 
hearing testimony, the veteran appeared to be attempting to 
reopen his claim for service connection for degenerative 
joint disease, acromioclavicular and glenohumeral joints, and 
possible rotator cuff tear of the right shoulder, to include 
as secondary to service-connected residuals of a through and 
through gunshot wound (entering the lower back and exiting 
the base of the neck).  The Board refers this matter to the 
RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in July 
2008, the veteran submitted to the Board additional evidence 
for consideration in connection with the claim on appeal 
along with a July 2008 waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to the issues on 
appeal.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to the type of evidence necessary to 
substantiate the claims for service connection for cervical 
spine and thoracic spine disabilities, to include as 
secondary to service-connected residuals of a through and 
through gunshot wound (entering the lower back and exiting 
the base of the neck), is provided.

The veteran contends that he suffers from cervical spine and 
thoracic spine disabilities secondary to his service-
connected gunshot wound residuals.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a) (effective before and after October 10, 2006).  
The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007); see 71 Fed. Reg. 
52744 (Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).

In support of his claims, the veteran submitted a VA Form 21-
4142 (Authorization and Consent to Release Information) in 
May and July 2003 identifying that he had received treatment 
for his claimed disabilities from Warniger Chiropractic 
Clinic for the time period from November 1997 to March 1999; 
however, the claims file only includes payment statements 
from that treatment provider.  Consequently, treatment 
records from that provider should be obtained.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Centers (VAMC) in Walla Walla, Washington and 
Seattle/Puget Sound, Washington as well as the VA Outpatient 
Clinic (VAOPC) in Yakima, Washington for his claimed 
disabilities; however, as the claims file only includes 
records from these facilities dated through 2006, additional 
records from these facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
required.)

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection for cervical spine and thoracic 
spine disabilities, to include as 
secondary to include as secondary to 
service-connected residuals of a through 
and through gunshot wound (entering the 
lower back and exiting the base of the 
neck).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
cervical spine and thoracic spine 
disabilities since February 2006.  Of 
particular interest are any outstanding 
records of VA evaluation and/or treatment 
of the veteran's cervical spine and 
thoracic spine disabilities from the 
following facilities:  Walla Walla VAMC, 
for the period from February 2006 to the 
present; Seattle/Puget Sound VAMC, for the 
period from March 2004 to the present; and 
Yakima VAOPC, for the period from February 
2006 to the present.  Also of particular 
interest are any private treatment records 
from Warniger Chiropractic Clinic for the 
time period from November 1997 to March 
1999.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



